EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application has been amended as follows: 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Imm on 3/21/2022.

The application has been amended as follows: 

Please cancel claims 3, 5 and 10.

Claim 1, the last line of step (g), after “cell-free DNA”, please insert - - wherein said ATPS components comprise polymers, salts and surfactants; and wherein said salts are selected from the group consisting of kosmotropic salts, chaotropic salts, inorganic salts having a cation of trimethyl ammonium, triethyl ammonium, tripropyl ammonium, tributyl ammonium, tetramethyl ammonium, tetraethyl ammonium, tetrapropyl ammonium or tetrabutyl ammonium, and an anion of phosphate, sulphate, nitrate, chloride or hydrogen 3PO4, K3PO4, Na2SO4, potassium citrate, (NH4)2SO4, sodium citrate, sodium acetate, ammonium acetate, and any combinations thereof --.

The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests using the current method of usinga porous material embedded with an aqueous two-phase system for concentrating cell-free DNA from a biological sample to more than 50-fold for analyzing a disease related target DNA. The closest prior art is the Kamei (US20150253320) where Kamei does not teach or suggest concentrating or isolating the cell-free DNA. Rather Kamei teach using gold nanoprobes (GNPs) in the two-phase system to capture target proteins (see example 5).  No where Kamei teaches concentrating cell-free DNA directly from the porous material embedded with an aqueous two-phase system resulting in a high yield rate, i.e. at least 50-fold. It is well-known in the field that protein and cell-free DNA are distinct in physical, chemical and biological functions. One ordinary skill in the art would not have anticipated the same behavior of protein and DNA in the two-phase system unless corroborating with actual experimentation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641